COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
SHANNON McGILL,                                          )
                                                                              )               No.  08-04-00329-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
34th District Court
SANDRA HAND,                                                )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )                 
(TC# 2004-2422)
                                                                              )
 
 
MEMORANDUM  OPINION
 
Pending before the
Court is Appellant=s motion
to dismiss appeal and withdraw the notice of appeal.  See Tex.R.App.P. 42.1(a)(1).  Appellant filed her notice of appeal on
November 4, 2004, in this summary judgment case.  Appellant has complied with the requirements
of Rule 42.1(a)(1).  The Court has considered this cause on the
Appellant=s motion
and concludes the motion should be granted and the appeal should be
dismissed.  The appeal is hereby
dismissed.
 
 
 
 
April
7, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.